
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Ms. Linda T. Sánchez of
			 California (for herself and Mr.
			 Baca) submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending Edwin Donald Duke
		  Snider.
	
	
		Whereas Edwin Donald Duke Snider was born
			 on September 19, 1926, in Los Angeles, California, the only child of Ward and
			 Florence Snider;
		Whereas Edwin Donald Duke Snider grew up in
			 Compton, California, and graduated from Compton High School in 1943;
		Whereas Edwin Donald Duke Snider
			 interrupted his professional baseball career to serve in the United States Navy
			 from 1944 to 1946;
		Whereas Edwin Donald Duke Snider played 16
			 of his 18 Major League Baseball seasons with the Dodger franchise, winning the
			 World Series in 1955 with the Brooklyn Dodgers and in 1959 with the Los Angeles
			 Dodgers;
		Whereas Edwin Donald Duke Snider had a
			 lifetime batting average of .295 with 407 home runs and 1,333 runs batted
			 in;
		Whereas Edwin Donald Duke Snider is the
			 only player to have twice hit 4 home runs in the World Series;
		Whereas Edwin Donald Duke Snider is 1 of 3
			 National League players to have hit 40 or more home runs in 5 consecutive
			 seasons;
		Whereas Edwin Donald Duke Snider led all
			 major leaguers in home runs, runs batted in, runs scored, and slugging
			 percentage during the 1950s;
		Whereas Edwin Donald Duke Snider was named
			 Major League Player of the Year by the Sporting News in 1955;
		Whereas Edwin Donald Duke Snider hit the
			 last home run in the history of Ebbets Field, in Brooklyn;
		Whereas Edwin Donald Duke Snider made the
			 first hit in the history of Dodger Stadium, in Los Angeles;
		Whereas Edwin Donald Duke Snider once threw
			 a baseball out of the Los Angeles Coliseum, winning $200;
		Whereas Edwin Donald Duke Snider was
			 elected to the Baseball Hall of Fame in 1980 with 86.49 percent of the
			 vote;
		Whereas the number 4 is retired by the Los Angeles Dodgers
			 in honor of Edwin Donald Duke Snider;
		Whereas Edwin Donald Duke Snider was a
			 loving husband, father, and grandfather to his wife Bev, 4 children, and 10
			 grandchildren; and
		Whereas Edwin Donald Duke Snider passed
			 away on Sunday, February 27, 2011, in Escondido, California, at the age of 84:
			 Now, therefore, be it
		
	
		That the House of Representatives honors
			 the life of Edwin Donald “Duke” Snider and expresses condolences to the Snider
			 family on his passing.
		
